Filed:  May 14, 1998
IN THE SUPREME COURT OF THE STATE OF OREGON
STEVE DOELL,



	Petitioner,





	v.





HARDY MYERS, Attorney General,



State of Oregon,



	Respondent.





(SC S45061)
	On petition to review ballot title.





	Argued and submitted April 22, 1998.





	John A. Bennett, of Bullivant, Houser, Bailey, Pendergrass &

Hoffman, P.C., Portland, argued the cause and filed the petition

for petitioner.





	John T. Bagg, Assistant Attorney General, Salem, argued the

cause and filed the answering memorandum for respondent.  With

him on the answering memorandum were Hardy Myers, Attorney

General, and Michael D. Reynolds, Solicitor General.





	Before Carson, Chief Justice, Gillette, Van Hoomissen,

Durham, Kulongoski, and Leeson, Justices.





	MEMORANDUM OPINION





	Petition for judicial review of ballot title dismissed.









		MEMORANDUM OPINION



		This is a proceeding for judicial review of a ballot

title certified by the Attorney General for a proposed initiative

measure.  See ORS 250.085 (providing procedure for judicial

review of ballot title).  The parties agree that notice of

petitioner's challenge to the Attorney General's certified ballot

title was not given to the Secretary of State within the time

provided in ORS 250.085(4).  This court therefore has no

authority to review the ballot title, and the petition must be

dismissed.  Sizemore v. Myers, 327 Or 71, ___ P2d ___ (1998).



 	Petition for judicial review of ballot title

dismissed.(1)

1. 	In light of this court's dismissal of this case, the

Attorney General's motion to dismiss is moot.




Return to previous location.